UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1868


ANDRE JUSTE,

                    Plaintiff - Appellant,

             v.

LINDSAY ANN MARIE BRENNAN; LINDSAY ANN MARIE PHILLIPS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Mary G. Lewis, District Judge. (4:16-cv-03757-MGL)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andre Juste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Juste seeks to appeal the district court’s order dismissing without prejudice

his civil action related to child custody. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 10, 2017. The

notice of appeal was filed on July 10, 2017. * Because Juste failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. We deny Juste’s motion for a child custody order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988). Juste’s
notice of appeal filing was undated, but the mailing envelope was postmarked July 10,
2017.


                                              2